Exhibit 10.7

 

AMENDMENT TO STOCK RESTRICTION
AND REPURCHASE AGREEMENT
AND STOCK PURCHASE AGREEMENT

 

This Amendment (the “Amendment”) is entered into as of the       day of May,
2003, by and between PERRY JUDD’S HOLDINGS, INC., a Delaware corporation (the
“Corporation”), and Verne F. Schmidt (“Executive”), and constitutes an amendment
to (i) that certain Stock Restriction and Repurchase Agreement made as of
February 3, 2000, by and between the Corporation and Executive, as amended on
March 27, 2001 and September 20, 2001 (the “Stock Restriction and Repurchase
Agreement”), and (ii) that certain Stock Purchase Agreement, dated as of June 1,
2000, by and between the Corporation and Executive, as amended on March 27, 2001
(the “Stock Purchase Agreement”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Stock
Restrictive and Repurchase Agreement.

 

WHEREAS, Executive owns 5,718 shares of common stock of the Corporation (the
“Purchased Shares”), of which 2,218 shares are subject to the Stock Restriction
and Repurchase Agreement, and 3,500 shares are subject to the Stock Purchase
Agreement;

 

WHEREAS, upon a Mandatory Redemption Event, including retirement from the
Corporation after attaining the age of 62, the Corporation is obligated to
purchase, and the Executive is obligated to sell, the Purchased Shares for Fair
Market Value (the “Mandatory Repurchase”);

 

WHEREAS, as an inducement to Executive to forego retirement from the Corporation
until at least December 31, 2005, the Corporation has agreed to enter into this
Amendment of the Stock Restriction and Repurchase Agreement and the Stock
Purchase Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements in this Amendment, the
parties hereto, intending to be legally bound, agree as follows:

 


1.             AMENDMENT TO MANDATORY REPURCHASE PROCESS.  SECTION C.2 OF THE
STOCK RESTRICTION AND REPURCHASE AGREEMENT AND SECTION E.2 OF THE STOCK PURCHASE
AGREEMENT ARE EACH HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY AS FOLLOWS:


 

“Mandatory Repurchase Process.  Not later than sixty (60) days after the
occurrence of a Mandatory Redemption Event, the Corporation shall deliver a
written notice to each Owner of the Purchased Shares.  The notice shall indicate
the Mandatory Repurchase Price to be paid for the Purchased Shares and the date
on which the repurchase is to be effected, such date to be not more than thirty
(30) days after the date of such notice.  The certificates representing the
Purchased Shares shall be delivered to the Corporation on the closing date
specified for the repurchase.  Concurrently with the receipt of such stock
certificates, the Corporation shall pay to the Owner(s) an amount equal to the
Mandatory Repurchase Price pursuant to either of the following alternative
methods of payment determined in the sole discretion of the Corporation:  (a) in
cash or

 

--------------------------------------------------------------------------------


 

cash equivalents (including the cancellation of any purchase-money indebtedness)
or (b) by a Promissory Note; provided that, if the Mandatory Repurchase Price is
$25 per share or greater, at least $25 of the total Mandatory Repurchase Price
per share shall be paid for in cash or cash equivalents.

 

The Mandatory Repurchase Price payable by the Corporation with respect to the
Purchased Shares which are to be repurchased from each Owner on a Mandatory
Repurchase shall be the greater of (i) $146.68 per share, adjusted after the
date hereof for any stock splits or reverse stock splits, or (ii) the Fair
Market Value of the Purchased Shares.

 

Notwithstanding the foregoing, in the event that a Subsequent Value Event is
consummated within six (6) months after the date of a Mandatory Redemption Event
and such Subsequent Value Event evidences a Subsequent Value in excess of the
Mandatory Repurchase Price (on a per share basis) determined pursuant to the
preceding paragraph, then the Mandatory Repurchase Price shall be adjusted as
follows: the Mandatory Repurchase Price to be paid per share in connection with
the Mandatory Redemption Event shall be directly increased by the excess of the
Subsequent Value per share over the Mandatory Purchase Price previously paid per
share.

 

The increase to the Mandatory Repurchase Price per share which results from such
adjustment shall be hereinafter designated as the Excess Value per share and
shall be payable as follows: (x) if the Corporation elected to pay the original
Mandatory Repurchase Price in cash or cash equivalents, then such Excess Value
shall be payable in cash or cash equivalents within ninety (90) days after the
Subsequent Value Event, or (y) if the Corporation elected to pay such Mandatory
Repurchase price partly in cash or cash equivalents and the balance by
Promissory Note, then the principal amount of the Promissory Note shall be
increased in an amount equal to such Excess Value, as the date of issuance of
such Promissory Note, and the installment amounts shall be reamortized for such
increased principal amount.  In the latter event, the Corporation shall deliver
to each owner, in exchange for such Owner’s original Promissory Note, a new
Promissory Note with such revised terms.”

 


2.             CHANGE OF CONTROL TRANSACTION.  THE STOCK RESTRICTION AND
REPURCHASE AGREEMENT AND THE STOCK PURCHASE AGREEMENT ARE EACH HEREBY AMENDED BY
ADDING THE FOLLOWING AS SECTION C.5 AND E.5, RESPECTIVELY:


 

“5.           Change of Control Transaction.  Within sixty (60) days after a
Change of Control Transaction (as defined herein) in which an Owner receives
consideration for all or a portion of the Purchased Shares, the Corporation
shall pay to such Owner in cash the difference between the value per share
received, or to be received, for the Purchased Shares by such Owner in the
Change of Control Transaction, and the Mandatory Repurchase Price.  “Change of
Control Transaction” shall mean (i) a merger or consolidation in which the
Corporation is not the surviving entity, (ii) a sale, transfer or other
disposition of all or substantially all of the Corporation’s assets, or (iii) a
reverse merger in which the Corporation is the surviving entity but in which the
Corporation’s outstanding voting securities are transferred in whole or in part
to a person

 

2

--------------------------------------------------------------------------------


 

or persons different from the persons holding those securities immediately prior
to the merger.”

 


3.             AMENDMENT TO MANDATORY REDEMPTION EVENT.  SECTION H.17 OF THE
STOCK RESTRICTION AND REPURCHASE AGREEMENT AND SECTION L.18 OF THE STOCK
PURCHASE AGREEMENT ARE EACH HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY AS
FOLLOWS:


 

“Mandatory Redemption Event” shall mean (A) the Stockholder’s death, (B) the
Stockholder’s Permanent Disability, (C) the Stockholder’s resignation or
retirement from the Corporation on or after December 31, 2005, or (D) the
termination of the Stockholder’s services upon a Change of Control Transaction.”

 


4.             ENTIRE AMENDMENT.  THIS AMENDMENT CONSTITUTES THE ENTIRE
AGREEMENT AMONG THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND
SUPERCEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS AMENDMENTS RELATING TO THE
SUBJECT MATTER HEREOF.  EXCEPT AS EXPRESSLY AMENDED HEREBY, THE STOCK
RESTRICTION AND REPURCHASE AGREEMENT AND THE STOCK PURCHASE AGREEMENT SHALL
REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.  THIS AMENDMENT SHALL BE DEEMED
PART OF AND IS HEREBY INCORPORATED INTO THE STOCK RESTRICTION AND REPURCHASE
AGREEMENT AND THE STOCK PURCHASE AGREEMENT.  TO THE EXTENT THAT ANY TERMS OR
CONDITIONS OF THE STOCK RESTRICTION AND REPURCHASE AGREEMENT AND THE STOCK
PURCHASE AGREEMENT SHALL CONTRADICT OR BE IN CONFLICT WITH ANY TERMS OR
CONDITIONS OF THIS AMENDMENT, THE TERMS AND CONDITIONS OF THIS AMENDMENT SHALL
CONTROL.


 


5.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY SIGNING
ANY SUCH COUNTERPART.


 


6.             AMENDMENTS.  THIS AMENDMENT CANNOT BE ALTERED, AMENDED, CHANGED
OR MODIFIED IN ANY RESPECT OR PARTICULAR EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY BOTH THE CORPORATION AND EXECUTIVE.


 

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to the Stock
Purchase Agreement to be executed and delivered as of the date first written
above.

 

 

PERRY JUDD’S HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Address:

575 West Madison Street

 

 

Waterloo, Wisconsin 53594

 

 

Attention: Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

Name: Verne F. Schmidt

 

 

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------